                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    STANDARD INSURANCE COMPANY,                          Case No. 2:19-CV-1704 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     JEAN E. BATES and RACHAEL MENGES,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Standard Insurance Company’s (“Standard”)
               14     stipulation for dismissal. (ECF No. 21). Standard and defendant Jean E. Bates “stipulate and
               15     agree that this action shall be dismissed with prejudice.” Id.   Standard’s stipulation makes no
               16     mention of defendant Rachael Menges.
               17            Ms. Menges waived service on November 1, 2019.             (ECF No. 5).    Pursuant to a
               18     stipulation between the parties (ECF No. 19), Ms. Menges’s answer was due January 17, 2020
               19     (ECF No. 20). To date, Ms. Menges has not appeared in this action.
               20            Before the court can close this case, Standard must file a notice of dismissal pursuant to
               21     Fed. R. Civ. P. 41(a)(1)(A)(i) (“[T]he plaintiff may dismiss an action without a court order by
               22     filing a notice of dismissal before the opposing party serves either an answer or a motion for
               23     summary judgment[.]”).
               24     ...
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Standard shall file a
                3     notice of dismissal or a motion for entry of clerk’s default as to defendant Rachael Menges on or
                4     before January 31, 2020.
                5            DATED January 24, 2020.
                6                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
